This is an appeal by Claude A. Willhoit, hereinafter called plaintiff, from an order refusing to vacate a judgment obtained by Jennie Willhoit in a divorce proceeding. After petition in error and case-made had been filed herein on January 13, 1942, this court ordered the plaintiff in error to pay $100 for the use and benefit of the attorneys for the defendant in error. This order has not been complied with. In Philpott v. Philpott,164 Okla. 266, 23 P.2d 641, we said:
"Where the plaintiff in error is ordered by the court to pay alimony and expense money and refuses to comply with the said order, the court may in its discretion dismiss the appeal."
It appearing that there has been a refusal to comply with the order of this court, the case is dismissed.
CORN, V. C. J., and RILEY, OSBORN, BAYLESS, GIBSON, and HURST, JJ., concur. WELCH, C. J., and DAVISON and ARNOLD, JJ., absent.